DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         LAURA J. HUGHES,
                             Appellant,

                                    v.

                        GARETH J. HUGHES,
                            Appellee.

                              No. 4D19-3298

                           [January 9, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; N. Hunter Davis, Judge; L.T. Case No.
19-8505.

   Philip D. Parrish of Philip D. Parrish P.A., Miami, and Lawrence S.
Katz of Lawrence S. Katz, P.A., Miami, for appellant.

   Daniel S. Bushell of Bushell Law P.A., Fort Lauderdale and Andrew
Lieberman of Wise Lieberman, PLLC, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.